Title: James Madison to Charles J. Ingersoll, 17 November 1827
From: Madison, James
To: Ingersoll, Charles Jared


                        
                            
                                Dr Sir
                            
                            
                                
                                    Montp.
                                
                                 Novr. 17. 1827
                            
                        
                        
                        I have duly recd. your favor of the 9th. with the printed communication inclosed. I am very sensible of my
                            obligations for the kind feelings which dictated both; and not less so, that in weighing my public services, the friendly
                            hand unconsciously favored that end of the beam
                        The attempts of party zeal when pursuing its favorite object, to break into the domain of the Constitution,
                            can not be too much deplored. In the case which suggests the remark the barrier is happily too strong in the text of the
                            Instrument, in the uniformity of official construction, and in the maturity of public opinion, to be successfully assailed.
                            There is sound policy, & therefore true patriotism in the wish that on questions, throwing the nation into heated
                            parties, portions of each may be so distributed or the individuals of both so intermingled as to strengthen, instead of
                            weakening the political Fabric.
                        Tho’ it would be wrong to wish a diminution of your Professional labours, whilst you choose to make a
                            resource of them, the hope can not be resisted that they may not altogether exclude contributions from your pen such as
                            have occasionally added to the instruction & literary reputation of your Country With great esteem &
                            cordial respects
                        
                            
                                
                            
                        
                    